Title: From John Adams to William Tudor, 22 March 1777
From: Adams, John
To: Tudor, William


     
      Dear sir
      Philadelphia March 22. 1777
     
     Yours of the 16th. I got Yesterday. If Howe imagines that one fourth of Pensilvania are Quakers, he is mistaken one half: for upon the most exact Inquiry, I find there is not more than one in Eight of that Denomination. If he imagines that 99 in 100 of these are his Friends, he is mistaken again. For I believe in my Conscience that a Majority of them are Friends to Nobody but themselves—And Howe will find them full as great an Incumbrance And Embarrassment to him, as We have found them to Us.
     The Acquisition of Philadelphia, would give Howe a temporary Ecclát, it is true, in Europe and America, but it would in the End prove his Destruction.
     Beware of those, who make So free with the Epithets of “sordid” “Selfish,” “ungenerous” and “ungratefull.” Let them look at Howe.
     
     The other Colonies, it is true, contributed, to Support the Poor of Boston. But for whose Good, did Boston resign her whole Trade? For the good of all the others, as well as her own. And did not all the others go on with their Trade to their vast Profit, while Boston lost its all? If Boston had not, with a Generosity and Magnanimity, hitherto without Example or Parrellel in America, resigned its Trade, and nobly Stood the shock, Boston would have been the undisputed Mistress among the Slaves of America, and have drawn the Wealth of America to herself, and So she would now, if the States Should Submit, because there is no other Place that the Crown Officers of all Denominations will resort to in Such Numbers. There would be the most numerous Army, there the most powerfull Fleet, and there the whole Board of Excise, Customs, and Duties.
     For whose Interest did Boston, continue without Trade, and without Government, and Submit to a trifling Force within herself? I remember a Petition to Congress from Boston, for Leave to cutt Gage and his Troops to Pieces, which was absolutely refused. To whom was it owing that all the rest of the Continent, besides Boston, continued, their Exports Nine Months after their Imports were stopped? Whereby Millions were lost to this Continent—whereto in all human Probability this whole War is owing?
     I am not by this, however, justifying the Policy, of Massachusetts in regulating the Prices of Goods, which laid them under the Necessity of prohibiting Exportations. But other States ought not to complain of this; because the Continent is procuring Supplies from N. England, at one third of the Price, which they give for the Same Articles, in other States. But they found they could not regulate the Prices of Things without regulating Exportations. Because Persons belonging to other States, were about purchasing every Thing at the Stated Prices, and then exporting them at an immense Profit.
     As to the Mass. getting Money, it is all a Joke. They have lost their Staple by this Quarrell, which no other State has done—the Fishery I mean, which has destroyed their Trade. The Privateers fitted out, in that State, which have made such an Ecclat, belong to Congress, and to Citizens of other states, I suppose one half of them, and Besides, the Continent could not have carried on the War without them. Their Seamen have supplied the Army, with most Things. Where then is the Ingratitude?
     Dont be anxious about the Union. I have been a Witness to such Peevishnesses a long time. They Spring from Envy at Bottom. They see the superiority of the Mass. to every one of them, in every Point of View, and they cant bear the sight—But the ill humour will frett away. The Indigo, Rice, Tobacco, Wheat, Iron, the Staples of other States, are not affected by this War like the Fishery, the Mast and Lumber Trade which made almost the whole Trade of the Mass.
     For whose good has the Mass. sacrificed their Trade, and Privateers too by their Embargo? A Restraint that other States have not chosen to Subject themselves to, altho it is more wanted, both for manning the Army and Navy in them, than it was in her.
     I hate disputes of this sort, and I never begin them. But when Mass is attacked, I never have and never will fail to defend her, as far as Truth and Justice will warrant me and no further.
     There is a narrow Spirit, in many People, which Seems to consider this Contest as the Affair of Boston and the Mass, not the Affair of the Continent. All that they have to do, is to wear genteel Uniforms and Armour, to get the Character of Heroes by their Bravery, and to be thought to lay Boston and the Mass. under vast Obligations. For my own Part I think the Obligations mutual, but if there is a Ballance it is clearly in favour of Mass. I ever disclaimed, in the most decisive Terms, all Obligations to any State or Person, and ever shall. I will never Solicit Charity or Favour, as a Politician, much less acknowledge obligations to others, who are under the strongest of all.
     Are there not Persons who insinuate themselves into your Army, with a Design to foment Prejudices, excite Jealousies, and raise Clamours?
    